EXHIBIT 10.7

 

LOGO [g811583g1102051713590.jpg]

30699 Russell Ranch Road, Suite 140, Westlake Village, CA 91362

September 11, 2019

Paul Lizzul

                                     

                                     

 

Re:

Incentive Bonus

Dear Paul:

As you know, the board of directors (the “Board”) of Sienna Biopharmaceuticals,
Inc. (the “Company”) may authorize the Company to proceed with a chapter 11
bankruptcy (the “Reorganization”). To encourage you to remain committed to the
success of the Company and achieve certain performance targets in connection
with the Reorganization, we are offering you a one-time incentive bonus, subject
to the terms of this letter (the “Incentive Bonus”). Please note that the
Incentive Bonus is subject to court approval.

If you remain employed by the Company in good standing through the consummation
of either an Asset Sale or an Exit Investment (each as defined below), and
certain performance targets are achieved, subject to court approval, you will be
entitled to payment of your Incentive Bonus in an amount equal to the portion of
your annual compensation described below. As used in this letter, “annual
compensation” means $512,325, which is the sum of your base salary and target
annual bonus immediately prior to commencement of the Reorganization.

Asset Sale. If the Company consummates a sale of all, or substantially all, of
its assets resulting in gross proceeds to the Company of at least $5 million (an
“Asset Sale”), then, subject to your continued employment with the Company
through the closing of the Asset Sale, you will be entitled to payment of your
Incentive Bonus in the amount determined under the table below based on proceeds
paid to the Company.

 

Asset Sale Proceeds    Incentive Bonus Amount At least $5 million but less than
$10 million    25% of annual compensation     At least $10 million but less than
$15 million    50% of annual compensation     At least $15 million but less than
$20 million    62.5% of annual compensation     $20 million or more    62.5% of
annual compensation, plus a portion of 2.5% of the sale proceeds in excess of
$20 million (such portion based on your annual compensation as a percentage of
the aggregate annual compensation of all Company employees eligible for an
incentive bonus)



--------------------------------------------------------------------------------

If the Company’s assets are sold in a series of transactions rather than in a
single transaction, any Incentive Bonus earned will be determined based on the
aggregate proceeds from all such sales.

Exit Investment. If a party sponsors a chapter 11 plan of reorganization and
makes an investment in the Company in connection with such plan that results in
gross proceeds to the Company of at least $15 million (an “Exit Investment”),
then, subject to your continued employment with the Company through the closing
of the Exit Investment, you will be entitled to payment of an Incentive Bonus in
an amount determined under the table below. If, in connection with an Exit
Investment, the Company also consummates a sale (or sales) of its assets, any
proceeds from such sales shall be considered Exit Investment proceeds for
purposes of calculating the Incentive Bonus amount.

 

Exit Investment Proceeds    Incentive Bonus Amount At least $15 million but less
than $20 million    62.5% of annual compensation     $20 million or more   
62.5% of annual compensation, plus a portion of 2.5% of the investment proceeds
in excess of $20 million (such portion based on your annual compensation as a
percentage of the aggregate annual compensation of all Company employees
eligible for an incentive bonus)

Any Incentive Bonus earned will be subject to required tax withholding and
authorized deductions, and will be paid at or within 10 days after the closing
of the Asset Sale (and if the Company’s assets are sold in a series of
transactions, upon the closing of the last such transaction) or the Exit
Investment (as applicable). As noted above, as a condition to payment of the
Incentive Bonus, you must remain continuously employed with the Company through
the date of the Asset Sale or Exit Investment; however, for the purposes of this
letter, you will be deemed to be employed through the date of any such Asset
Sale or Exit Investment in the event your employment with the Company is
terminated by the Company without Cause or you resign for Good Reason (as each
term is defined on Exhibit A) within 60 days prior to closing of the Asset Sale
or Exit Investment, subject to your delivery to the Company of a general release
of claims against the Company and its affiliates in a form acceptable to the
Company that becomes effective and irrevocable within 60 days after such
termination of employment.

In exchange for the Incentive Bonus opportunity and as evidenced by your
signature to this letter, you hereby waive any right to cash severance to which
you may become entitled following the date of this letter. This means that if
your employment with the Company terminates for any reason following the date of
this letter, you will not receive any cash severance and, instead, will only be
entitled to receive the retention bonus set forth in the letter agreement
between you and the Company as of the date of this letter, subject to your
timely satisfaction of the conditions set forth in the letter. Any agreement,
plan and arrangement providing you an opportunity to earn severance will be
deemed amended to the extent necessary to reflect this letter. In addition, by
your signature to this letter, you hereby waive any rights to cash bonuses or
additional equity grants following the date of this letter.    

 

2



--------------------------------------------------------------------------------

You and your beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of the Company
by virtue of this letter. For purposes of the payment of any Incentive Bonus,
any and all of the Company’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Company. Subject to court approval of the Incentive
Bonus, payment of any Incentive Bonus shall be an administrative expense under
Section 507(a)(1) of the U.S. Bankruptcy Code and shall be entitled to payment
by the Company from the general assets of the Company. The Company’s obligations
under this letter shall be merely that of an unfunded and unsecured promise to
pay money in the future.

This letter sets forth the entire agreement between you and the Company
regarding the subject matter contained herein and supersedes all prior
agreements we may have had in respect of the subject matter contained herein,
other than the retention bonus letter that you entered into with the Company on
or around the date hereof. Nothing contained in this letter shall (a) confer
upon you any right to continue in the employ of the Company, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the
at-will nature of your employment by the Company.

This letter may only be modified or amended pursuant to a written agreement
signed by you and a duly-authorized officer of the Company. During the pendency
of the Company’s chapter 11 case, no amendment to this letter shall be made
which increases the amount of benefits payable to you hereunder without the
approval of the bankruptcy court.

(Signature Page Follows)

 

3



--------------------------------------------------------------------------------

To indicate your acceptance of the terms of this letter, please sign, date and
return a copy of it to the Company.

 

Sincerely, SIENNA BIOPHARMACEUTICALS, INC.

By:  

/s/ Timothy K. Andrews

Name: Timothy K. Andrews Title: General Counsel and Secretary

 

Agreed and Accepted: /s/ Paul Lizzul Paul Lizzul Date: September 11, 2019



--------------------------------------------------------------------------------

Exhibit A

For the purposes of the letter, Cause and Good Reason have the meanings set
forth below.

“Cause” means any one of the following: (i) your willful or reckless violation
of any applicable material law or regulation respecting the business of the
Company; (ii) your conviction of, or plea of nolo contendere to, a non-vehicular
felony or other crime involving moral turpitude; (iii) any act of dishonesty,
fraud, or misrepresentation in relation to your duties to the Company which act
is materially and demonstrably injurious to the Company; (iv) your willful and
repeated failure to perform in any material respect your duties; (v) your
failure to attempt in good faith to implement a clear and reasonable directive
from your supervisor or to comply with any of the Company’s policies and
procedures which failure is either material or occurs after written notice from
the Board; (vi) any act of gross misconduct which is materially and demonstrably
injurious to the Company; or (vii) your breach of fiduciary duty owed to the
Company; provided that in the cases of (iv)-(vii), you are given written notice
within 15 days’ notice of the occurrence and an opportunity to cure any such
failure that is subject to cure, including a reasonable opportunity to present
to the Board your position regarding any dispute relating to the existence of
such failure (other than on account of disability).

“Good Reason” means any one of the following: (i) the material reduction of your
base salary, (ii) the material reduction of your duties and responsibilities
(including material reduction in status, material reduction in offices and/or a
requirement to report to any person or entity that is at a level lower than the
level of your direct supervisor as of the date of this letter), (iii) the
Company’s material breach of your employment agreement with the Company, or
(iv) the relocation of your principal place of employment that increases
your one-way commute by more than 35 miles, provided, that, in each case, you
will not be deemed to have Good Reason unless (x) you first provide the Board
with written notice of the condition giving rise to Good Reason within 30 days
of its initial occurrence, (y) the Company fails to cure such condition within
30 days after receiving such written notice (the “Cure Period”), and (z) your
resignation based on such Good Reason is effective within 30 days after the
expiration of the Cure Period.